August 12, 2020

The Honorable Nicholas G. Garaufis
United States District Court
225 Cadman Plaza East
Brooklyn, NY 11201

       RE:     Plaintiffs’ unopposed letter for coordinated status conference in State of New
               York, et al. v. Trump, et al., No. 17-CV-5228 (NGG) (JO), and Batalla Vidal, et
               al. v. Wolf, et al., No. 16-CV-4756 (NGG) (JO).

Dear Judge Garaufis,

        Plaintiffs in State of New York v. Trump, No. 17-CV-5228 (the State Plaintiffs) write in
further support of our August 11, 2020 request (Dkt. 264) that the Court treat the August 13,
2020 status conference in Batalla Vidal v. Wolf, No. 16-CV-4756, as a pre-motion conference in
the State of New York action as well. 1 I am authorized to state that Defendants agree with this
request.

       Sixteen States and the District of Columbia filed this suit on September 6, 2017, alleging
among other claims that Defendants’ termination of Deferred Action for Childhood Arrivals
(DACA) was arbitrary and capricious under the Administrative Procedure Act, and violated the
equal protection guarantee of the Fifth Amendment’s Due Process Clause. Dkt. 1. On
September 7, 2017, the State of New York action was assigned to this Court as a related case to
Batalla Vidal, No. 16-CV-4756. Order of Sept. 7, 2017, No. 17-CV-5228.

        Although the cases were not formally consolidated pursuant to Fed. R. Civ. P. 42, the
Court coordinated proceedings, held joint hearings, and issued joint orders and opinions in the
two actions to avoid duplication and minimize burden on the Court and parties. See, e.g., Batalla
Vidal v. Nielsen, 279 F. Supp. 3d 401 (E.D.N.Y. 2018) (granting motions for preliminary
injunction in both 16-CV-4756 and 17-CV-5228); Minute Entry of Jan. 30, 2018 (coordinated
proceedings held on January 30, 2018); Order of Jan. 26, 2018 (setting schedule for joint
argument); Batalla Vidal v. Duke, 295 F. Supp. 3d 127 (E.D.N.Y. 2017) (granting in part and
denying in part Defendants’ motions to dismiss in both 16-CV-4756 and 17-CV-5228); Order of
Sept. 15, 2017, Dkt. 28 (Orenstein, M.J.) (coordinated discovery).

        Defendants appealed both actions, and the Supreme Court granted certiorari before
judgment (where the Second Circuit had heard oral argument on Defendants’ appeals, but had
not ruled). On June 18, 2020, the Supreme Court held in consolidated actions (including the two
actions filed in this Court) that the rescission of DACA was arbitrary and capricious. Dep’t of

1
 Earlier today, Plaintiffs’ counsel (with Defendants’ counsel) contacted the Court’s Courtroom
Deputy to inquire about videoconference logistics for the August 13, 2020 case conference in
Batalla Vidal, 16-cv-4756. The Courtroom Deputy advised the parties that the State of New York
Plaintiffs should file this letter explaining further our position that the State of New York action
should be heard at the same time as the status conference already scheduled for Batalla Vidal.
This letter is in response to that notice.

                                                 1
Homeland Sec. v. Regents of the Univ. of California, 140 S. Ct. 1891 (2020). The Supreme
Court remanded all cases “for further proceedings consistent with this opinion.” Id. at 1916.

         Following the Supreme Court’s decision, the Second Circuit issued its mandate in this
litigation and remanded to this Court for further proceedings consistent with Regents. See
Mandate, Batalla Vidal v. Trump, No. 18-485, Dkt. 667 (2d Cir. July 29, 2020). The State of
New York appeal had been consolidated with the Batalla Vidal appeal at the Second Circuit, see
Order Consolidating Appeals, Batalla Vidal v. Trump, No. 18-485, Dkt. 61 (2d Cir. Mar. 8,
2018), and the mandate that issued on July 29, 2020 was issued in both actions. The mandate
remanding to this Court for further proceedings was then docketed with this Court in both
actions as well. See Mandate, No. 16-CV-4756, Dkt. 299 (July 29, 2020); Mandate, No. 17-CV-
5228, Dkt. 260 (July 29, 2020).

         On remand, the plaintiffs in both actions have advised this Court within the past week of
their intent to seek leave to amend or supplement their complaints to challenge the same agency
decision—the new memorandum issued on July 28, 2020 by Acting Secretary of Homeland
Security Chad Wolf that makes interim changes to DACA. See Letter Requesting Pre-Motion
Conference, No. 16-CV-4756, Dkt. 302 (Aug. 6, 2020); Letter Requesting Pre-Motion
Conference, No. 17-CV-5228, Dkt. 264 (Aug. 11, 2020). As set out in those letters, the plaintiffs
in both actions intend to challenge the July 28, 2020 Memorandum on the same statutory
grounds. Defendants filed the same response to both letters on the docket of both actions. See
Defs.’ Letter, No. 16-CV-4756, Dkt. 304 (Aug. 12, 2020); Defs.’ Letter, No. 17-CV-5228, Dkt.
265 (Aug. 12, 2020).

        The Court has scheduled a case conference in No. 16-CV-4756 for tomorrow, August 13,
2020, at 2:00 p.m. See Order of August 3, 2020, No. 16-CV-4756. State Plaintiffs in No. 17-
CV-5228 respectfully request that the status conference in No. 16-CV-4756 be treated as a pre-
motion conference in No. 17-CV-5228 as well. Holding a coordinated proceeding in these
actions will minimize duplication and burden on the Court and the parties, and is consistent with
how the Court treated these actions before both cases were appealed in 2018. As noted,
Defendants agree with this request.

                                     Respectfully submitted,

                                     LETITIA JAMES
                                     Attorney General of the State of New York

                                     By: /s/ Matthew Colangelo
                                     Matthew Colangelo
                                     Sania W. Khan
                                     Office of the New York State Attorney General
                                     28 Liberty Street
                                     New York, NY 10005
                                     Phone: (212) 416-6057
                                     matthew.colangelo@ag.ny.gov

                                     Attorneys for the State Plaintiffs


                                                2
